Citation Nr: 0606725	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  95-12 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran, his former spouse, and his step-uncle




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for schizophrenia.  

Procedural history

In a June 1981 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for schizophrenia.  
The RO confirmed its decision in a July 1981 rating decision.  
The veteran was duly notified of the RO's decision, as well 
as his appellate rights.  He did not appeal within the 
applicable time period.  Thus, the decision is final.  See 38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).  

In September 1994, the veteran sought to reopen his claim of 
service connection for schizophrenia.  In a December 1994 
rating decision, the RO denied the claim, finding that new 
and material evidence had not been received.  The veteran 
indicated disagreement with the RO's decision and, after 
being issued a statement of the case in April 1995, perfected 
his appeal by means of his submission of a substantive appeal 
(VA Form 9) in May 1995.  

In an August 1998 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for schizophrenia.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, in October 1998, a 
representative of VA's Office of General Counsel filed an 
unopposed motion for remand, in light of the then-recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed Cir. 
1998).  In a November 1998 order, the Court vacated the 
Board's August 1998 decision and remanded the matter for 
readjudication in light of Hodge.

Pursuant to the Court's remand, in a February 1999 letter, 
the Board provided the veteran and his attorney the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the veteran's attorney submitted an additional statement in 
March 1999.  No additional evidence was submitted.  

In a September 1999 decision, the Board again determined that 
new and material evidence had not been received to reopen the 
claim of service connection for schizophrenia.  The veteran 
again appealed the Board's decision to the Court.
While the matter was pending before the Court, in December 
2000, a representative of VA's Office of General Counsel 
filed an unopposed motion for remand, in light of the then-
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In a December 2000 order, the Court vacated the 
Board's September 1999 decision and remanded the matter for 
readjudication in light of the VCAA.

Pursuant to the Court's remand, in a February 2001 letter, 
the Board again provided the veteran and his attorney the 
opportunity to submit additional evidence and argument.  In 
response to the Board's letter, the veteran's attorney 
submitted an additional statement in May 2001.  No additional 
evidence was submitted.  

In an August 2001 decision, the Board for the third time 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
schizophrenia.  The veteran again appealed the Board's 
decision to the Court.

While the matter was pending before the Court, in September 
2002, the veteran's attorney and a representative of VA's 
Office of General Counsel filed a joint motion for remand.  
In the joint motion, the parties indicated that a remand was 
necessary "to allow for the Board to comply with the duty to 
assist the veteran in the development of the evidence 
necessary to substantiate his claim."  See Joint Motion at 
page 1.  Particularly, the parties indicated that VA had a 
duty to attempt to obtain "potential additional service 
medical records" concerning the veteran's claimed in-service 
psychiatric treatment.  Id at 2.  The parties further 
indicated that VA had a duty to inform the veteran of the 
evidence needed to complete his application, including which 
evidence was to be provided by the claimant and which 
evidence VA would attempt to obtain.  Id. at 3.  In a 
September 2002 order, the Court vacated the Board's August 
2001 decision and remanded the matter for readjudication in 
light of the September 2002 Joint Motion.

Pursuant to the Court's remand, in a November 2002 letter, 
the Board again provided the veteran and his attorney the 
opportunity to submit additional evidence and argument.  In 
response to the Board's letter, the veteran's attorney 
submitted an additional statement in January 2003.  No 
additional evidence was submitted.  

In August 2003, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
RO contacted the National Personnel Records Center (NPRC) and 
was unambiguously advised in April 2004 that a search had 
revealed no additional records.  The RO also provided a 
letter to the veteran in January 2004 which was specifically 
intended to address the requirements of the VCAA.  

In addition, in a January 2006 letter, the Board again 
provided the veteran and his attorney the opportunity to 
submit additional evidence and argument.  In response to the 
Board's letter, the veteran's attorney submitted an 
additional statement in February 2006.  No additional 
evidence was submitted.  


FINDINGS OF FACT

1.  In June 1981 and July 1981 rating decisions, the RO 
denied service connection for schizophrenia on the basis that 
a psychiatric disability was not present in service and was 
first demonstrated several years after discharge from 
service.  A timely appeal was not perfected.

2.  The additional evidence submitted since the July 1981 
rating decision denying service connection for schizophrenia 
is cumulative and redundant; such evidence, by itself or with 
evidence previously considered, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and it does not contribute significantly to 
clarifying the circumstances surrounding his disability.


CONCLUSIONS OF LAW

1.  The June and July 1981 rating decisions denying service 
connection for schizophrenia are final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material has not been received to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matter - the Joint Motion

The procedural history of this case has been set out in the 
Introduction above.  As noted, this case has been subject to 
three remands from the Court.  Most recently, the Court's 
September 2002 order remanded the case so that notice as 
required by the VCAA could be provided and VA could make an 
attempt to obtain "potential" additional service medical 
records.  VA's efforts to ensure compliance with those 
obligations will be discussed in greater detail below.  The 
Joint Motion which precipitated the Court's order made no 
specific direction other than that VA provide the veteran 
with VCAA notice and make an attempt to obtain additional 
service medical records, and no other reasons were stated for 
the remand in the Court's order.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board further observes, however, that this case has been 
remanded three times by the Court with no substantive 
comments as to the Board's previous decisions on the merits 
of the claims; the Court's orders dealt exclusively with 
legal obligations such as readjudication under Hodge and the 
VCAA.  The Court has stated that advancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court, and that 
such a practice hinders the decision-making process and 
raises the undesirable specter of piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court 
will [not] review BVA decisions in a piecemeal fashion"]; 
see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), 
aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].  

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's handling of the 
merits of this case, such would have surfaced in the three 
prior Court Orders so that any deficiencies could be 
corrected.
Various procedural arguments made on behalf of the veteran 
will be addressed immediately below.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], includes an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In general, the VCAA alters the legal landscape in three 
distinct ways:  standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

Despite the contentions of the veteran's attorney that the 
veteran has never received VCAA notification in this case, a 
review of the record indicates that in January 2004, the RO 
provided the veteran with a letter specifically intended to 
address the requirements of the VCAA.  The letter included an 
enclosure which contained information on the evidence 
necessary to substantiate his claim.  The letter also advised 
the veteran to identify any additional evidence or 
information he felt would support his claim.  A copy of that 
letter was sent to the attorney.

The Board acknowledges that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provision of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the rating decision on appeal was dated prior to the 
enactment of the VCAA.  Thus, the veteran was obviously not 
provided a VCAA notice prior to the initial decision denying 
his claim.  This has not escaped the attention of his 
attorney, who has repeatedly argued that a remand because 
"the veteran is entitled to written notification from VA 
prior to the VA's first unfavorable decision after the 
enactment of the VCAA."  See February 1, 2006 written 
arguments.  

The veteran's attorney, however, has not indicated how the 
veteran was prejudiced by any defect in the substance or 
timing of VA's VCAA notification, nor did he explain how a 
remand would remedy any defect.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) [due process concerns with respect to 
VCAA notice must be pled with specificity].  The Board itself 
has reviewed the record and has concluded that there is no 
indication that any defect with respect to VCAA notification 
has prejudiced the veteran.  Crucially, after providing the 
veteran with VCAA notice and affording him the opportunity to 
respond, the RO reconsidered the claim based on all the 
evidence of record, as evidenced by the July 2005 Statement 
of the Case.   

In that regard, the Board observes that the veteran is 
represented in this matter by an experienced attorney, who is 
presumably fully conversant with the law and regulations and 
knows full well what is required to substantiate the 
veteran's claim.  Indeed, a review of the attorney's filings 
at both the Board and the Court verifies that he is quite 
familiar with the VCAA.  
 
To the extent that the veteran's attorney is contending that 
VA somehow must specify in precise, minute detail what the 
veteran should submit, the Board responds that there is 
nothing in either the law or the Court's jurisprudence to 
suggest that such specific notification is required.  Indeed, 
it is beyond the realm of reasonableness to call upon VA to 
divine literally which pieces of available evidence are 
supportive of an appellant's claim.  See Talbert v. Brown, 7 
Vet. App. 352, 356 (1995) [VA is not required to conduct an 
exercise in prognostication].  Indeed, if VA were aware of 
such specific evidence a VCAA letter would not be needed.

The Court merely held in Pelegrini that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  The discussion above 
demonstrates that the veteran in this case was apprised of 
the evidence that was necessary to substantiate those claims.  
Such advisement was done, within the bounds of reason.  The 
Board again notes that the veteran's attorney is well aware 
of the requirements of the VCAA, as well as the requirements 
for reopening a finally denied claim of service connection.  

The Board further observes that the deficiencies with respect 
to the veteran's claim have been set forth in the December 
1994 rating decision, as well as three prior Board decisions.  
The veteran and his attorney have been afforded ample 
opportunity to submit or identify additional evidence in 
support of the claim.  In fact, the veteran and his attorney 
have been provided with no less than five letters offering 
them the opportunity to submit or identify additional 
evidence, but no such evidence was submitted in support of 
the appeal.  

For these reasons, arguments to the effect that the VCAA has 
not been met because the veteran has not been advised 
precisely what evidence is necessary are without merit.  No 
further notification action is necessary in this case.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

Here, the Board notes that the veteran's attorney has argued 
that a remand is necessary in order to obtain a VA medical 
opinion in connection with the claim.  See e.g. May 2001 
written arguments at pages 5-6.   

Under the VCAA, however, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
For these reasons, the Board finds that an examination is not 
necessary.  

The Board finds that adequate efforts have otherwise been 
made to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's service medical 
records have been obtained.  With respect to the 
"potential" additional service medical records, as noted 
above, the RO contacted the NPRC and was unambiguously 
advised in April 2004 that a search had revealed no 
additional records.  Based on the RO's efforts and the 
responses from the NPRC, the Board finds that it is 
reasonably certain that additional service medical records 
are not available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  

In addition, there is no indication of outstanding post-
evidence which would be relevant to the issue on appeal and 
the veteran has identified no such evidence, despite being 
given numerous opportunities to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication.  

The lengthy history of this case has been set forth in the 
Introduction.  Remanding the case at this juncture would 
accomplish nothing except to further delay resolution of this 
case, which is now over a decade old.  As the Court stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  

Although resolution in the instant case has been delayed by 
numerous factors, many of which were not within the Board's 
control, the Board agrees with the stated goals of the Court 
and does not believe that another remand would be in the best 
interest of anyone.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  Through his attorney, the veteran has presented 
argument on multiple occasions in support of his claims.  He 
has declined the opportunity to present personal testimony 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, including psychoses, service 
connection may be presumed to have been incurred in service 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1131(West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2005)].  However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in September 1994; therefore, his request will be 
adjudicated by applying the former section 3.156, which is 
described immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person(s) making them.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

The veteran's service medical records are negative for any 
complaints, findings, or diagnoses indicative of a 
psychiatric disorder.  The veteran was seen at the mental 
health clinic in July 1964 because he stated that he hated 
the Army.  There were no complaints, findings, or diagnoses 
indicative of a chronic psychiatric disorder.  On examination 
for discharge from service the veteran checked the "no" box 
for the medical questions relating to whether he ever had 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
any nervous trouble.  There were no pertinent complaints or 
findings indicative of a psychiatric disability, and on 
clinical evaluation, the psychiatric evaluation was reported 
as normal.

An initial claim for service connection for a nervous 
condition was received from the veteran in May 1981.  On his 
application, he indicated that he had been treated in service 
for a nervous condition.  

A medical report was received from the Ozark Mental Health 
Center indicating that the veteran was being admitted in 
April 1981 for the first time for an acute episode of severe 
schizophrenia because he was unable to receive satisfactory 
treatment outside the hospital.  Data recorded for clinical 
purposes revealed that on the day of admission he was 
complaining of severe depression, auditory hallucinations, 
and visual hallucinations.  He provided a history of auditory 
and visual hallucinations for the past three years.  It was 
noted that the veteran had been taken to the VA Hospital in 
Little Rock, Arkansas in March 1981, but left the same day.  
He was seen at the Ozark Mental Health Center in 1969 when he 
was treated for alcohol problems, and he received further 
treatment for these alcohol problems in 1970 and 1978.

A personal and social history indicated that the veteran went 
through the 11th grade, then enlisted in the Army.  The 
veteran reported that he completed a high school equivalency 
diploma while he was in the Army, and that he served one and 
a half years at which time he received a hardship discharge 
because his grandmother was extremely ill and his mother was 
in a state mental institution.  He had been unemployed most 
of the time since his discharge from the Army, with recent 
employment being as a truck driver and furniture mover.  
During the period of alcohol abuse there were frequent 
blackouts.  While hospitalized, he was treated with 
psychotherapy, antidepressants, and antipsychotic 
medications.  The discharge diagnosis was chronic 
schizophrenia.

In a statement in June 1981, the veteran stated that he did 
not have any psychiatric treatment after leaving service 
until 1969 when he received treatment at the Ozark Mental 
Health Clinic.  He indicated that he returned in 1970, 1975, 
and 1978 to this clinic.  He reported being treated at a VA 
hospital in June 1978, and then being treated at the Ozark 
Mental Health Clinic in 1981.

In a rating action in June 1981, the RO denied service 
connection for schizophrenia on the basis that such 
disability was not present in service and was first 
manifested several years after discharge from service.  In a 
letter dated on June 29, 1981, the veteran was advised that 
service connection for a nervous condition was denied, and he 
was advised of his right to appeal.

In late June 1981, VA outpatient treatment reports were 
received showing that the veteran was seen at the psychiatric 
clinic in early April 1981 for depressive symptoms, with the 
diagnosis of probable early schizophrenia.  He was 
hospitalized for one day on April 16, 1981, for depression 
and suicidal ruminations, but he was discharged from the 
hospital at his own request.  The diagnosis was 
schizophrenia, with depressive features.  The June 1981 
rating action was confirmed in a rating action of July 8, 
1981.  The veteran was informed the next day that his 
psychiatric disability was not service connected and that he 
was not considered to be permanently and totally disabled for 
pension purposes.

The veteran did not appeal the 1981 rating decisions, nor 
does he so contend.  



Additionally received evidence

In 1983, pursuant to a claim for pension benefits, Social 
Security records were received showing that the veteran had 
been approved for Social Security disability benefits in 
March 1983.  The Social Security decision indicated that the 
veteran had been treated in 1981 for schizophrenia, with a 
three-year history, with a further history of being treated 
for alcohol abuse beginning in 1969.  A private physician 
reported that the veteran's history indicated that the 
veteran first received psychiatric care in 1969 when he was 
seen at the Ozark Mental Health Clinic for problems relating 
to alcohol abuse.  It was indicated that the veteran had been 
totally disabled since 1978.

Another physician reported in July 1983 that the veteran was 
currently receiving treatment for schizophrenia.

In a rating in August 1983, it was determined that the 
veteran was entitled to a permanent and total disability 
rating for pension.  In a rating in September 1983, it was 
determined that the veteran was incompetent.

The veteran sought to reopen the claim for service connection 
for schizophrenia in September 1994.  He submitted a copy of 
his admission history when he was hospitalized at the Ozark 
Mental Health Clinic in April 1981.  This admission history 
repeated the history previously reported.  The veteran also 
submitted copies of treatment records from this mental health 
center for the period from 1992 to 1994 showing a diagnosis 
of schizophrenia.

The veteran submitted a statement from his "step-uncle," 
dated in May 1995 indicating that he visited the veteran in 
service, that the veteran was taken to see a psychiatrist 
while he was there, and that the veteran had had mental 
problems while he was in the service and since that time.  
The veteran's step-uncle stated that he did not know what 
occurred in the doctor's office in service.

At a hearing at the RO in June 1995, the veteran indicated 
that he had auditory hallucinations while he was in the Army.  
He stated that there were some problems before service, but 
that the problems increased soon after boot camp.  He 
believed that the stress of seeing certain movies and of 
being in service caused these problems.  He stated that he 
was discharged from service due to hardship, that he went 
into the National Guard soon after discharge, and that he 
went to the Ozark Mental Health Clinic while he was in the 
National Guard.  His wife testified that when she met the 
veteran for the first time after service in 1970, he was 
having some problems, and that he first began receiving 
treatment for his disability in 1979.  The veteran's step-
uncle stated that he knew the veteran before and after 
service, and that the veteran changed after service.  He 
indicated that there were some subtle changes in the veteran 
even during service.

In an October 2004 letter submitted in connection with a 
competency determination, the a psychiatric nurse 
practitioner indicated that it was his opinion that the 
veteran was capable of handling his own affairs.  

A VA psychiatric examination was conducted in July 2005 in 
connection with a competency determination.  In the 
examination report, the examiner noted that the 

The patient's C-file was available for review.  It 
indicates that the patient suffered from a chronic 
psychotic illness since being on active duty in 
approximately 1965.  The patient states that he 
received psychiatric care at that time.  However, 
apparently there are no records available to 
describe the patient's treatment...The patient is a 
rather vague historian and it is unclear as to 
exactly what symptoms presented.  

After examining the veteran, the examiner diagnosed was 
schizophrenia.  He concluded that the veteran was competent 
for VA pay purposes. The examiner did not render an opinion 
as to the relationship between the veteran's schizophrenia 
and his military service.  



Analysis

On appeal, the veteran maintains, in essence, that he has 
submitted sufficient evidence to reopen his claim and to 
establish that schizophrenia had its inception in service.  
The veteran specifically contends, as he has in the past, 
that he experienced stress during service, and that such 
stress caused anxiety and auditory hallucinations in service.  
He contends that he continued to have psychiatric symptoms 
until he received treatment after discharge from service, and 
that the recently submitted evidence shows the nature and 
extent of his problems in service.

As has been set forth above, the veteran's claim of service 
connection was previously denied by the RO in 1981.  The 
veteran did not appeal the RO's decision, nor does he so 
contend.  Thus, the decision was and is final.  
See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980) [the law in effect in 1981]; see also 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005) 
[the current law, which is virtually identical].  Despite the 
finality of a prior adverse decision, however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

It is the Board's responsibility to determine whether new and 
material evidence has been received since the last final 
denial of service connection which is sufficient to reopen 
the veteran's claim.  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the veteran or otherwise associated with the claims folder 
since the last final rating decision in July 1981.  

As noted above, the RO's prior final denial in 1981 was 
predicated on a finding that schizophrenia was not present in 
service and was first manifested several years after his 
discharge from service [i.e., after the end of the one year 
presumptive period for psychoses found in 38 C.F.R. 
§ 3.309(a)].  

The evidence then of record included service medical records 
that, despite the veteran's contentions of psychiatric 
treatment in service, were negative for any complaints, 
findings, or diagnoses of a psychiatric disability.  The 
veteran did visit the mental health clinic on one occasion in 
July 1964, but it was merely noted that the veteran hated the 
Army.  There were no complaints, findings, or diagnoses of a 
psychiatric disorder at that time, and psychiatric evaluation 
was normal at the time of discharge.  

The post-service medical evidence was likewise negative for 
notations of a psychiatric disability for several years after 
service separation.  Specifically, the evidence showed that 
the veteran was first diagnosed as having a psychiatric 
disability, diagnosed as schizophrenia, in April 1981 (over a 
decade and a half after service), with a three-year history 
of psychiatric symptoms.  He also had treatment for alcohol 
abuse beginning in 1969.  The evidence of record in 1981 thus 
did not show the presence of a psychiatric disability in 
service, or for several years thereafter.

The veteran sought to reopen his claim for service connection 
for schizophrenia in September 1994, with the submission of 
additional information from the April 1981 period of 
hospitalization, but this merely repeated information 
previously in the record.  Reports of VA hospitalization and 
outpatient treatment in 1981, as well as the Social Security 
reports, showed symptoms many years after service, similar to 
the hospital report from Ozark Medical Center considered by 
the Board in its rating of June 1981.  The veteran also 
provided copies of outpatient treatment reports for the 
period from 1992 to 1994 that merely showed continued 
treatment for schizophrenia many years after discharge from 
service.

These records are considered cumulative and redundant.  They 
are the same as, or similar to, evidence considered in the 
rating actions of 1981.  Such evidence fails to shed any 
pertinent light on the veteran's condition in service, or 
indicate in any way that the schizophrenia exhibited many 
years after service had its inception in, or any link to, 
service.  Thus, such evidence, whether considered by itself 
or with the evidence previously considered, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

The veteran, his wife, and his "step-uncle" indicated in 
written statements and at a hearing that it was their opinion 
that the veteran had seen a psychiatrist in service, that his 
personality changed in service, and that they therefore felt 
that his psychiatric disease began in service.  However, as 
lay persons, they are incapable of providing a medical 
opinion or diagnosis indicating that the veteran had a 
psychiatric disability in service, that his current 
psychiatric disability had its inception in service, or that 
his current psychiatric condition was etiologically linked to 
service.  In fact, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

The veteran's own statements are similar to those considered 
in the rating determinations of 1981, and are considered 
cumulative and repetitious.  As such, these statements are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The statements from his wife and "step-uncle" are new, but 
for reasons expressed immediately below are not material.
 
The veteran's wife admittedly did not meet the veteran until 
several years after service.  She obviously cannot not 
provide direct or contemporaneous testimony concerning the 
veteran's symptoms in service.  Her statements clearly 
emanate from the veteran himself, and suffer from the same 
defect, namely that they are reiterative of similar 
statements made by the veteran in 1981.  

The testimony from the "step uncle" merely indicates that 
the veteran had some problems in service and was seen by a 
psychiatrist in service, a fact which was known in 1981.  See 
Reid, supra.  Moreover, the "step uncle" stated that he did 
not know what occurred in the doctor's office in service.  As 
discussed above, such lay evidence does not provide a medical 
basis, or present evidence of probative value, that tends to 
show that schizophrenia was present in service, was 
etiologically linked to service, or had its inception in 
service.  

In short, such evidence, by itself or with evidence 
previously considered, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It adds nothing of evidentiary value to the picture presented 
in 1981.

The Board also finds that the medical evidence obtained in 
connection with the recent competency determination is not 
new and material evidence sufficient to reopen the claim.  
The October 2004 letter from the nurse practitioner contains 
information to the effect that the veteran continues to 
receives psychiatric treatment.  This is not "new" evidence 
within the meaning of 38 C.F.R. § 3.156(a) and does not 
provide a basis for a reopening of his claim.  See Cornele, 
supra; see also Cox v. Brown, 5 Vet. App. 95 (1993) [holding 
that records showing treatment years after service which do 
not link the post-service disorder to service are not 
considered new and material evidence].    

The Board has also considered the July 2005 VA examination 
report.  At first blush, the examiner's statement appears to 
indicate that the veteran suffered from a chronic psychotic 
illness since being on active duty.  Upon review of the 
complete examination report, however, it is abundantly clear 
that such statement was based exclusively on a history 
provided by the veteran.  

A veteran's self-reported history of the onset of a 
disability, as recited in medical records, is not sufficient 
to reopen a claim.  Cf. LeShore v. Brown, 8 Vet. App. 406 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [also 
holding that evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
to support a claim for service connection].

The July 2005 examination was not for the purpose of 
obtaining a medical nexus opinion but rather involved the 
veteran's competency.  The examiner was not called upon to 
render a nexus opinion, and indeed he did not.  The examiner 
merely reiterated a statement made by the veteran to the 
effect that the veteran had psychiatric problems since 
military service.  Such statement had been considered by the 
RO in 1981 and discounted; it is therefore reiterative of old 
evidence.   

It is clear from the examination report that the examiner 
merely passed along the veteran's own statements.  In fact, 
the examiner noted that there are no records of in-service 
treatment for a psychiatric disorder.  Moreover, the examiner 
described the veteran as a vague historian.
 
The examination report, while new, does not otherwise contain 
information pertinent to the specific matter under 
consideration, namely whether the veteran's current 
psychiatric disorder was incurred in or aggravated during 
service.  Therefore, it is not material evidence.  Again, the 
examination was for the purpose of determining competence, 
not nexus, and the examination report is entirely negative 
for any opinion by the examiner as to any causal relationship 
between the veteran's current schizophrenia and his military 
service or any incident therein.  

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final 1981 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for schizophrenia.  No probative evidence has been received 
which tends to show that the veteran's current schizophrenia 
was incurred in or aggravated during service.  The Board thus 
concludes that new and material evidence has not been 
submitted and the claim of service connection for 
schizophrenia is not reopened.  See 38 C.F.R. § 3.156(a) 
(2001).  The benefit sought on appeal remains denied.




ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
schizophrenia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


